Citation Nr: 0500258	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-18 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1993 to January 1998.  The issue of service 
connection for a left knee disability is before the Board of 
Veterans' Appeals (Board) from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado which denied service connection for 
a left knee disorder.  In April 2002 a hearing was held 
before a hearing officer at the New York, New York RO, as the 
veteran's claims file is now under the jurisdiction of that 
RO.  In October 2003 the Board remanded the case for 
additional development of the evidence as well as to remedy 
due process deficiencies.  

The issue of entitlement to a right knee disorder is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDING OF FACT

The evidence reasonably establishes that the veteran's 
current left knee disability had its onset in service.  


CONCLUSION OF LAW

Service connection for a left knee disorder is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
Inasmuch as the determination below is favorable to the 
veteran, there is no need to belabor the impact of the VCAA 
on this claim.

Factual Basis

The veteran asserts that he had problems with his knees in 
service; was seen for such on various occasions, and that his 
current knee disabilities are related to service.  He has 
identified sources of verifying information.  Preliminary 
(evidently non-exhaustive) development for records that would 
verify the knee problems in service proved fruitless.  
Inasmuch as the record is sufficient to address the matter at 
hand without prejudice to the veteran, more exhaustive 
development (and the time that would entail) is not indicated 
at this time.  

Service medical records, including medical examination 
reports dated in June 1993 (enlistment), December 1996 
("Periodic") and October 1997 ("Chapter") contain no 
findings pertaining to the veteran's claimed left knee 
disorder.  However, as noted above, the veteran claims that 
he was in fact treated during his period of service.  

The veteran was discharged from service on January 9, 1998.  
A February 14, 1998 VA emergency care record shows that the 
veteran was seen with complaints of bilateral knee pain of 
six weeks duration.  There had been no trauma.  Pain by 
history was diagnosed.  A February 1998 VA X-ray of the left 
knee was interpreted as unremarkable.  
A March 1998 VA emergency care and treatment record shows 
that the veteran complained of bilateral knee pain.  Chronic 
knee pain was diagnosed.  

A July 1998 VA history and physical examination report shows 
that the veteran complained of bilateral knee pain since 
January 1998.  Chronic bilateral knee pain was diagnosed.  

A February 1999 VA outpatient treatment report shows 
complaints of knee pain; no diagnosis was given.  

An April 1999 VA outpatient treatment record shows that the 
veteran complained of left knee pain.  A July 1999 VA 
outpatient treatment record reveals that examination of the 
left knee showed neither swelling, effusion, crepitus or 
instability.

A December 1999 private physician letter shows that the 
veteran reported left knee pain.  A left knee disorder was 
not diagnosed.  The physician, in noting that while the 
veteran's medical record did not show a left knee injury, 
such was possible with the type of [inservice] training he 
performed.  

July 2000 VA MRI (magnetic resonance imaging) of the left 
knee revealed a tear of the medial meniscus and degeneration 
of the lateral meniscus.

The veteran testified in April 2002 that he was treated in 
approximately 1997 for left knee complaints.  Naprosyn (r) was 
prescribed.  

On April 2002 VA orthopedic examination, which notes that the 
veteran's claims folder was reviewed, the veteran complained 
of knee pain and swelling.  Normal left knee was diagnosed.  

On March 2004 VA orthopedic examination, the examiner, after 
having had the opportunity to review the veteran's claims 
folder, noted that no evidence of any knee problem in service 
was shown.  The examiner reported the veteran's medical 
history, in detail, including findings relating to the 
veteran's July 2000 MRI examination.  The veteran complained 
of pain, stiffness and locking.  Examination revealed 0 to 
120 degrees of motion, no pain on motion testing, mild 
lateral tenderness and mild knee varus.  Osteoarthritis of 
the bilateral knees was diagnosed.  The examiner opined that, 
as the veteran was not treated for, and did not complain of, 
any knee problem in service, his current left knee conditions 
were, "non service connected or at least less likely so."  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

On first impression, it would appear that the evidence does 
not support the veteran's claim.  Certainly, the March 2004 
VA examiner's conclusion that the veteran's current left knee 
disability is "non service connected, or at least less 
likely so" goes against the claim.  However, that opinion is 
premised on a finding that the veteran did not have any knee 
problems in service.  Any such finding would be premature, as 
there does not appear to have been exhaustive development for 
information the veteran claims would verify his knee problems 
in service (identified in his letter dated November 19, 
2003).  A close inspection of the record revealed several 
noteworthy items.  The veteran's "chapter" examination (for 
separation from service) took place in October 1997.  As he 
was not discharged from service until January 9, 1998, there 
are approximately 3 months of service subsequent to that 
examination when the veteran could have been seen for knee 
complaints.  Furthermore, on his initial VA treatment, on 
February 14, 1998, when no history of recent knee trauma was 
noted, it was recorded that the veteran's knee complaints 
were of six weeks duration (which would place onset during 
service).  Initial VA examination later in February 1998 
resulted in a diagnosis of left knee pain, strain, normal x-
ray.  Although initial postservice examinations were negative 
for left knee pathology, when the first more sophisticated 
testing (MRI) for knee pathology was conducted, in July 1998, 
torn medial and degenerated lateral menisci were noted.  The 
veteran has been consistent in his history and complaints.

Accordingly, the disability picture presented reflects the 
onset of left knee complaints in service.  Those complaints 
persisted until MRI in July 2000 confirmed left knee 
pathology.  Thus, the record reasonably establishes that a 
left knee disability was incurred in service, and service 
connection for such disability is warranted.   
ORDER

Service connection for a left knee disorder is granted.
REMAND

Regarding the claim seeking service connection for a right 
knee disability, in the October 2003 remand, the Board 
instructed the RO to inform the veteran that in order to 
perfect his appeal in the matter of service connection for a 
right knee disorder (and for the Board to have jurisdiction 
in the matter), he must file a timely substantive appeal.  He 
was also to be informed of the proper period of time (from 
the date of notice) to submit a substantive appeal.  A 
statement of the case (SOC) apparently issued with a cover 
letter on June 15 2004, appears to have properly followed 
those instructions.  However, that was followed by a July 11, 
2004 letter to the veteran.  That letter addressed the 
veteran as Ms. (emphasis added-the veteran is male), and 
stated (in pertinent part):  Before the AMC can recertify 
your appeal to the Board, your representative, Arizona 
Veteran Service Commission, (emphasis added - the veteran is 
represented by NYDVA) must be afforded the opportunity to 
review your records. . . .  "Therefore, we have forwarded 
your claims folder to the Atlanta [sic, emphasis added] VA 
regional Office for referral to your representative.   

An August 26, 2004 letter from the New York Division of 
Veterans' Affairs (NYDVA) called attention to the 
inconsistencies highlighted above, and asked that the 
correspondence be considered in lieu of a substantive appeal.  
While the Board agrees with NYDVA that July 11, 2004 
correspondence to the veteran is sufficiently confusing so as 
to require explanation (and interim tolling of the period for 
filing a substantive appeal), the NYDVA correspondence itself 
is insufficient to serve as a substantive appeal, as it 
focuses on procedural deficiencies, and does not address the 
merits of the claim seeking service connection for right knee 
disability. 

In addition, in a letter dated November 19, 2003 (after the 
October 2003 remand) the veteran identified several sources 
of service records which he claims would verify his knee 
problems in service.   There does not appear to have been 
exhaustive development for these sources of information. 

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran and his representative 
should be given 60 days to submit an 
adequate substantive appeal on this 
issue, and advised that the Board will 
not have jurisdiction unless a timely 
substantive appeal is received.  If that 
is done, the RO should proceed with the 
development ordered below. 

2.  The RO should arrange for exhaustive 
development for service information from 
the sources identified by the veteran in 
his letter of November 19, 2003 (i.e., 
Fort Carson Bone Scans in September 1997, 
unit sick call slips from December 1997, 
and sign-in rosters at TMC2 or TMC5 in 
Fort Carson (if more detailed information 
is needed from the veteran regarding 
these rosters, he should be contacted.  
If this development is fruitful, and 
suggests any further development (e.g., a 
VA examination), such should be 
completed.

3.  If the veteran perfects his appeal, 
and when the development ordered above is 
completed, the RO should readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


